Citation Nr: 1430854	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Crohn's disease.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (BVA or Board) from a December 2008 rating decision of the VA Regional Office in Philadelphia, Pennsylvania that denied service connection for Crohn's disease.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Review of the record discloses that in correspondence received in June and September 2010 and thereafter, the Veteran requested a hearing before a decision review officer.  In a VA Form 9 received in January 2013, the appellant checked both blocks indicating that he did not want a hearing before the Board and that he did want a hearing before the Board at a local VA office.  This latest hearing request was not considered before the case was subsequently transmitted to the Board.  The request for a hearing must be addressed prior to further consideration and adjudication of the claim on appeal.  See 38 U.S.C.A. § 7107 (West 2002 & West 2013); 38 C.F.R. §§ 20.703, 20.704 (2013).  

Given that it is unclear as to what type of hearing the Veteran desires, the RO should write and inform him of his hearing options and clarify whether he still wants a hearing and, if so, what type of hearing he would like.  Thereafter, the RO must schedule a personal hearing as appropriate. 

Advise the appellant that if he does not want a hearing, he should withdraw the hearing request in writing.  Thereafter, the RO should return the case to the Board.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran by letter and provide hearing options available to him.  Then based on his response, schedule the Veteran for a hearing as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


